                                                                       Case 4:21-cv-00315-YGR Document 27 Filed 08/13/21 Page 1 of 2



                                                              1   ALMAZAN | FINNEMAN
                                                                  PABLO A. ALMAZAN (SBN 274013)
                                                              2   Email: pablo.almazan@alfilaw.com
                                                                  TREVOR J. FINNEMAN (SBN 275131)
                                                              3   Email: trevor.finneman@alfilaw.com
                                                                  445 South Figueroa Street, Suite 3100
                                                              4   Los Angeles, California 90071
                                                                  Telephone: (310) 280-6767
                                                              5   Facsimile: (323) 272-3315
                                                              6   Attorneys for Plaintiff
                                                              7   DANIEL LARA

                                                              8
                                                                  LAFAYETTE & KUMAGAI LLP
                                                              9   GARY T. LAFAYETTE (SBN 88666)
                                                                  Email: glafayette@lkclaw.com
                                                             10   BRIAN H. CHUN (SBN 215417)
                                                                  Email: bchun@lkclaw.com
                     445 South Figueroa Street, Suite 3100




                                                             11
                                                                  SAISRUTHI PASPULATI (SBN 319879)
                         Los Angeles, California 90071




                                                             12
Almazan | Finneman




                                                                  Email: spaspulati@lkclaw.com
                                                                  1300 Clay Street, Suite 810
                                                             13
                                                                  Oakland, California 94612
                                                             14   Telephone: (415) 357-4600
                                                                  Facsimile: (415) 357-4605
                                                             15
                                                                  Attorneys for Defendant
                                                             16   HOME DEPOT U.S.A., INC.
                                                             17                              UNITED STATES DISTRICT COURT
                                                             18                             NORTHERN DISTRICT OF CALIFORNIA
                                                             19
                                                                                                     )))
                                                             20   DANIEL LARA,                         )        Case No. 4:21-cv-00315-YGR
                                                                                                       )
                                                             21                                                 ORDER OF DISMISSAL PURSUANT
                                                                                     Plaintiff,        )
                                                                  v.                                   )        TO JOINT STIPULATION OF THE
                                                             22                                                 PARTIES TO VOLUNTARY
                                                                                                       )
                                                             23   HOME DEPOT U.S.A., INC.; and DOES 1 )         DISMISSAL WITH PREJUDICE
                                                                  through 10, Inclusive.               )        PURSUANT TO FED. R. CIV. P.
                                                             24                                                 41(a)(1)(A)(ii)
                                                                                                       )
                                                             25                       Defendants.      )
                                                                                                       )        Presiding: Hon. Yvonne Gonzalez Rogers
                                                             26                                        )
                                                             27                                        )
                                                                                                       )
                                                             28

                                                                                   JOINT STIPULATION OF THE PARTIES TO VOLUNTARY DISMISSAL
                                                                                              PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(ii)
                                                                       Case 4:21-cv-00315-YGR Document 27 Filed 08/13/21 Page 2 of 2




                                                              1            TO THE HONORABLE COURT, ALL PARTIES, AND THEIR COUNSEL OF
                                                              2   RECORD:
                                                              3            PLEASE TAKE NOTICE Plaintiff Daniel Lara and Defendant Home Depot U.S.A.,
                                                              4   Inc. (collectively “Parties”) hereby stipulate to the dismissal of the above-referenced action
                                                              5   in its entirety with prejudice, with each of the Parties to bear their own attorneys’ fees and
                                                              6   costs.
                                                              7
                                                              8    Dated: August 9, 2021                       ALMAZAN | FINNEMAN
                                                              9                                                /s/ Pablo A. Almazan
                                                                                                               Pablo A. Almazan
                                                             10
                                                                                                               Attorneys for Plaintiff
                     445 South Figueroa Street, Suite 3100




                                                             11                                                DANIEL LARA
                         Los Angeles, California 90071




                                                             12
Almazan | Finneman




                                                             13    Dated: August 9, 2021                       LAFAYETTE & KUMAGAI LLP
                                                             14                                                /s/ Brian H. Chun
                                                             15                                                Brian H. Chun
                                                                                                               Attorneys for Defendant
                                                             16                                                HOME DEPOT U.S.A., INC.
                                                             17
                                                             18
                                                                                                                                 ISTRIC
                                                             19                                                             TES D      TC
                                                                                                                          TA
                                                                                                                                                           O
                                                                                                                     S




                                                             20
                                                                                                                                                            U
                                                                                                                    ED




                                                                                                                                                             RT




                                                                                                                                      ERED
                                                                                                                UNIT




                                                             21                                                                  O ORD
                                                                                                                          IT IS S
                                                                                                                                                                   R NIA




                                                             22                                                                                         o ge r s
                                                                                                                                            onzalez R
                                                                                                                NO




                                                                                                                                   onne G
                                                                                                                          Judge Yv
                                                                                                                                                                   FO




                                                             23
                                                                                                                 RT




                                                                                                                                    8/13/2021
                                                                                                                                                              LI




                                                             24                                                          ER
                                                                                                                    H




                                                                                                                                                           A




                                                                                                                              N                              C
                                                                                                                                                F
                                                                                                                                  D IS T IC T O
                                                             25                                                                         R

                                                             26
                                                             27
                                                             28
                                                                                                                 -1-
                                                                                   JOINT STIPULATION OF THE PARTIES TO VOLUNTARY DISMISSAL
                                                                                              PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(ii)
